Case: 14-50868      Document: 00513013229         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 14-50868                         April 21, 2015
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE OTILIO VILLAMAN-MENDEZ, also known as Jose Villaman,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-136-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Otilio Villaman-Mendez
raises an argument that he concedes is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224, 228, 231-35 (1998), in which the Supreme Court
determined that convictions used to enhance a sentence under 8 U.S.C.
§ 1326(b) need not be set forth in the indictment.                     Accordingly, the
Government’s motion for summary affirmance is GRANTED, its alternative


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50868   Document: 00513013229     Page: 2   Date Filed: 04/21/2015


                                No. 14-50868

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2